Name: Commission Regulation (EEC) No 3663/92 of 18 December 1992 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1992/93 wine year
 Type: Regulation
 Subject Matter: beverages and sugar;  economic policy;  distributive trades;  foodstuff
 Date Published: nan

 No L 370/44 Official Journal of the European Communities 19 . 12. 92 COMMISSION REGULATION (EEC) No 3663/92 of 18 December 1992 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1992/93 wine year concluded, in accordance with the provisions of Regula ­ tion (EEC) No 1059/83, for :  table wines, provided that the conditions of Article 6 of that Regulation are met, and  grape must, concentrated grape must and rectified concentrated grape must. Article 2 The minimum quality conditions that must be met by table wines which may be covered by a storage contract shall be as set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Articles 32 (5) and 81 thereof, Whereas the forward estimate drawn up for the 1992/93 wine year indicates that the quantities of table wine avai ­ lable at the beginning of the wine year exceed by more than four months' supply those normally used up over the year ; whereas the conditions for authorization of long ­ term storage contracts specified in Article 32 (4) of Regu ­ lation (EEC) No 822/87 are therefore met ; Whereas the abovementioned forward estimate indicates the existence of surpluses of all types of table wine and of table wines which stand in close economic relationship to those types of table wine ; whereas it is necessary by the same token to open this possibility for grape must, concentrated grape must and rectified concentrated grape must ; Whereas the market for must and concentrated must for grape juice production is expanding and to promote uses of vine products other than winemaking permission should be granted for must and concentrated grape must placed under a storage contract covered by Commission Regulation (EEC) No 1 059/83 (3), as last amended by Regulation (EEC) No 2208/91 (4), that is intended for grape juice production to be sold from the fifth month of the contract onwards on simple notification by the producer to the intervention agency ; whereas to promote export of these products this same possibility should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 3 Producers who, within the limits laid down in the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83, wish to conclude a long-term storage contract for a table wine shall, when submitting applica ­ tions for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current wine year. For this purpose producers shall submit a copy of the production declaration(s) drawn up pursuant to Article 2 of Commission Regulation (EEC) No 3929/87 (*). Article 4 1 . For the 1992/93 wine year, producers who have not applied for an advance pursuant to Article 14 (2) of Regu ­ lation (EEC) No 1059/83 may, from the first day of the fifth month of storage onwards, sell the grape must or concentrated grape must in question for exportation or for production of grape juice. 2. In such cases producers shall inform the interven ­ tion agency in accordance with the terms of Article la of Regulation (EEC) No 1059/83 . The intervention agency shall check that the must or concentrated grape must is turned into grape juice or exported. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 During the period 21 December 1992 to 15 February 1993 long-term private storage contracts may be (') OJ No L 84, 27. 3 . 1987, p . 1 . (2) OJ No L 180, 1 . 7. 1992, p. 27 . 0 OJ No L 116, 30. 4. 1983, p. 77. 0 OJ No L 203, 26. 7. 1991 , p. 29. 0 OJ No L 369, 29. 12. 1987, p. 59. 19 . 12. 92 Official Journal of the European Communities No L 370/45 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 370/46 Official Journal of the European Communities 19. 12. 92 ANNEX MINIMUM QUALITY CONDITIONS FOR TABLE WINES I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : 10,5% vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain (') ; 9 milliequivalents per litre ; 155 milligrams per litre . II. Red wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain (') ; 1 1 milliequivalents per litre ; 115 milligrams per litre. Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content to which the same maximums as those fixed for white wines apply. Conditions (a) and (d) do not apply to table wines of types R III, A II and A III . (') Article 127 of the Act of Accession .